*661OPINION
PER CURIAM.
This is a sentence appeal.
Bennie Washington was convicted of attempted robbery. He was sentenced to five years of imprisonment.
We have reviewed the record in light of State v. Chaney, A77 P.2d 441 (Alaska 1970); Donlun v. State, 527 P.2d 472, 475 (Alaska 1974); Cleary v. State, 548 P.2d 952 (Alaska 1976) and Bradley v. State, 535 P.2d 1031, 1033-34 (Alaska 1975).
We note that Washington was convicted in Wisconsin in 1970 for armed robbery and for carrying a concealed weapon. He was 31 years old at the time of his sentencing in Alaska. Although Washington labored under certain disadvantages in his early life these are offset by a number of advantages afforded him in his adult life, and in any event do not mitigate his resort to criminal activities.
From our review of the record we cannot say that the sentencing judge was clearly mistaken.
AFFIRMED.